Citation Nr: 1641351	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has considered and remanded these issues in April 2005, October 2006, September 2009, December 2011, June 2013, and most recently in April 2016.  The Veteran originally requested a Board hearing but the hearing was canceled.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's combined disability rating is 40 percent, and his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In a February 2006 letter, the RO provided the Veteran notice, which satisfied the requirements of the VCAA.  The notice was prior to a decision on his claims and explained how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  The Agency of Original Jurisdiction (AOJ) requested Social Security Administration (SSA) records, but in a July 2012 response, SSA wrote that the records were unavailable.  VA provided examinations for the Veteran in February 2010 and September 2014.  There is no assertion or indication that the examinations were inadequate.  Rather, they addressed the effects of the Veteran's disabilities and their functional impact with regard to employment.  Following the Board's remand directives, the AOJ referred the claim to the Director of Compensation Service who provided a decision in August 2016.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for a right foot injury, lumbosacral strain, fracture of the left third finger, right ear injury, mole removal, and hammertoes on the right second to fifth digits.  His combined rating is 40 percent disabling.  See 38 C.F.R. § 4.25.  Therefore, he does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence does not show that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  In an August 2003 application for TDIU, the Veteran reported having two years of college education in aerospace engineering and various labor/manufacturing jobs, with his last full  time employment in June 2001.  A June 2001 memorandum from the Veteran's past employer suggests termination because he was unable to keep up with performance and production requirements.  During the February 2010 examination, the Veteran reported performing some home computer functions in 2002.  The Veteran's work history consists of production work but his education, training, and computer functions show he is capable of sedentary work.  

The February 2010 examiner found that working on a computer would not be prevented by his foot or hand disabilities.  The September 2014 examiner explained that he would experience limited walking and standing due to the foot disability but could do sedentary activities.  The examiner also mentioned that the Veteran should not do repetitive functions with his left hand.  Similarly, a March 2003 treatment record notes that the Veteran reported his foot affected his ability to work jobs with prolonged standing or walking.  In statements to VA, the Veteran reported that he was severely limited by his hand and foot, could not do anything that required manual dexterity, walking, or standing, and could not perform at the 2001 employer because of his left hand.  The Veteran's right ear and mole removal do not appear to cause him any functional impairment.  He has not reported such, and the September 2014 examiner found that the foot disability was the only service-connected disability affecting employment.  

A vocational rehabilitation evaluation dated in February 2005 notes that the Veteran had physical and emotional restrictions that would impact opportunities and he had significant barriers from prolonged periods of unemployment, lack of transportation, and his own perception that he was unable to work.  In August 2016, the Director of Compensation Service found that the Veteran's service-connected disabilities did not preclude him from performing sedentary work and therefore, he was able to secure and follow a substantially gainful occupation.  The Veteran was deemed disabled for Social Security purposes.  

The Social Security determination would not be limited to the effects of only his service-connected disabilities so it holds less probative value.  The Board has considered the Veteran's reports that he is unable to work.  However, this evidence is less persuasive when considered against the vocational rehabilitation evaluation that suggested his perception of unemployability was worse than the reality and the VA examiners' evaluations that he could do sedentary work.  The Board understands the limitations in walking, standing, and repetitive motion with the left hand but finds that the Veteran's completion of two years of college, computer work, and the examiners' opinions evidence he is capable of sedentary work.  As such, his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation, and TDIU compensation is not warranted.  See 38 C.F.R. § 4.16.         


ORDER

Compensation based on TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


